United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-865
Issued: August 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2014 appellant, through counsel, filed a timely appeal from a January 17,
2014 schedule award decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant established that she has more than 12 percent permanent
impairment of the left arm for which she received a schedule award.
FACTUAL HISTORY
This case has previously been before the Board.2 In an October 2, 2012 decision, the
Board found that, with regard to her left shoulder, appellant had not met her burden of proof to
1
2

5 U.S.C. § 8101 et seq.

Docket No. 12-752 (issued October 2, 2012). OWCP accepted appellant’s claim for a thoracic sprain, left wrist
sprain and left shoulder impingement syndrome on May 21, 2008.

establish that she had greater than the 12 percent impairment of the left upper extremity based on
loss of range of motion of the left shoulder. The Board found that the case was not in posture for
a decision with regard to whether she had any permanent impairment due to her accepted left
wrist sprain. The Board found that the treating physician, Dr. Martin Fritzhand, a Boardcertified urologist, provided appellant with an impairment rating of four percent secondary to
poor radial deviation. However, OWCP’s medical adviser did not address impairment in the
wrist region. The Board remanded the case for further development of the medical evidence.
The facts of the case as contained in the prior decision are incorporated by reference.
By letter dated April 5, 2013, OWCP requested that appellant contact her attending
physician and obtain an opinion regarding appellant’s accepted work-related left wrist sprain. It
advised her that the physician needed to utilize the American Medical Association, Guides to the
Evaluation of Permanent Impairment (6th ed. 2008), hereinafter A.M.A., Guides, and provide an
opinion regarding the percentage of impairment with an explanation of how the calculation was
derived. No additional evidence was received.
By decision dated May 9, 2013, OWCP denied appellant’s claim for a schedule award
due to the accepted left wrist sprain.
OWCP received a report dated May 2, 2013, from Dr. Maurice Jove, a Board-certified
orthopedic surgeon, who noted that appellant had no significant issues related to her “wrist.”
Dr. Jove indicated that appellant was experiencing pain that “goes in a C6 distribution.” He
found that her symptoms as of five years ago had resolved and that she reached maximum
medical improvement. Dr. Jove explained that her diagnosis upon which the impairment was
based, was chronic wrist sprain and advised that she had no impairment of the wrist, a full range
of motion without any subluxation, and no dislocation or instability. He noted that appellant’s
impairment rating, “if any” would be attributed to her neck. Dr. Jove concluded his report by
advising that her wrist was at maximum medical improvement.
On May 14, 2013 appellant’s attorney requested a telephonic hearing, which was held on
October 30, 2013. Counsel argued that, in 2011, the previous treating physician, Dr. Fritzhand,
found four percent impairment of the left wrist and the case was remanded to determine whether
she had any impairment attributable to the left wrist. The hearing representative held the record
open for additional medical evidence.
By decision dated January 17, 2014, a hearing representative affirmed the May 9, 2013
decision.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all

3

5 U.S.C. § 8107.

2

claimants.4 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 Effective May 1, 2009, schedule awards
are determined in accordance with the sixth edition of the A.M.A., Guides.6
ANALYSIS
The evidence of record is insufficient to establish that appellant has any impairment
attributable to the left wrist. On the previous appeal, the Board directed OWCP to further
develop the medical evidence with regard to whether she had any permanent impairment
attributable to her left wrist. Consistent with this decision, OWCP asked appellant, on April 5,
2013, to obtain a report from her treating physician addressing the extent of permanent
impairment attributable to her left wrist sprain.
OWCP received a May 2, 2013 report from Dr. Jove, appellant’s treating physician, who
determined that appellant was at maximum medical improvement and had no significant issues
related to her left wrist and that her symptoms of five years earlier had resolved. Dr. Jove
determined that she had no impairment of the wrist, and that she had full range of wrist motion
without any subluxation, dislocation or instability. He noted that appellant’s impairment rating,
“if any” would be attributed to her neck and indicated that she had pain in the C6 distribution.
Counsel contended that the 2011 report from Dr. Fritzhand found that appellant had four
percent impairment in the left wrist region. It was noted at the hearing that the report from
Dr. Jove found that she had no permanent impairment of the left arm attributable to her left wrist.
The hearing representative held the record open for 30 days for submission of additional medical
evidence concerning appellant’s left wrist. No evidence was submitted. The Board has held that
an opinion on a permanent impairment must be based on a reasonably current physical
examination and that an opinion based on examination conducted several years earlier is of
diminished probative value.7 There is no reasonably current medical evidence of record
establishing that appellant sustained impairment, attributable to her left wrist, pursuant to the
A.M.A., Guides.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claim for an additional schedule
award.

4

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

5

20 C.F.R. § 10.404.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010); J.B., Docket No. 09-2191 (issued May 14, 2010).
7

See E.R., Docket No. 14-53 (issued April 4, 2014).

3

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

